Citation Nr: 0327234	
Decision Date: 10/10/03    Archive Date: 10/20/03	

DOCKET NO.  02-08 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, to include degenerative joint 
disease. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Appellant, R. D., and L. B.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.  

This matter arises from various rating decisions rendered 
since August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the appellate process, the veteran requested a hearing 
before a traveling Veterans Law Judge.  Such a hearing was 
held before the undersigned on April 3, 2003; a transcript of 
that proceeding is of record.  At the personal hearing, the 
veteran submitted additional evidence, and waived its review 
by the RO.  The Board will consider it accordingly.

During the appellate process, the veteran raised the 
additional issue of his entitlement to an increased rating 
for his service-connected right ankle disability.  The RO 
denied that claim by rating decision dated in November 2002, 
and the veteran submitted a notice of disagreement with that 
decision in January 2003.  That matter has not been developed 
or certified for appeal.  See 38 U.S.C.A. § 7105.  


However, because the veteran has submitted a notice of 
disagreement, the Board has jurisdiction over that issue 
pending the issuance of a statement of the case to the 
appellant and receipt of his timely appeal and response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 241-242 
(1999).  Accordingly, action on that matter is deferred for 
reasons to be explained in greater detail in the remand 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained. 

2.  By rating decision dated in November 1999, the RO denied 
the veteran service connection for a low back disability and 
a bilateral knee disability.  The veteran was notified of 
that determination and of his appellate rights, but he did 
not appeal.

3.  Additional evidence submitted since the RO's November 
1999 denial is comprised of various reports of the veteran's 
private medical treatment, statements and testimony offered 
by the veteran and third parties, and additional service 
medical records.  This evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

4.  The veteran's bilateral knee and low back disabilities, 
to include degenerative joint disease, are the result of an 
incident of his military service.  


CONCLUSIONS OF LAW

1.  The RO's November 1999 rating decision that denied 
service connection for a bilateral knee disability and a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2002).

2.  The evidence received since the RO's 1999 denial is new 
and material, and the claim of entitlement to service 
connection for both a bilateral knee disability and a low 
back disability is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  Entitlement to service connection for both bilateral knee 
and low back disabilities, to include degenerative joint 
disease, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a) (codified at 
38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant and his 
representative of evidence and information necessary to 
substantiate his 


claim, and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He also was given an opportunity to testify at a 
personal hearing before the undersigned, and to submit 
additional evidence in support of his claims.  As such, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed with respect to 
the issues on appeal.  Moreover, in view of the decision that 
follows, any necessity for further compliance with the VCAA 
is moot.

II.  New and Material Evidence to Reopen the Claims

As an initial matter, the Board notes that in November 1999, 
the RO denied a claim of entitlement to service connection 
for both a bilateral knee disability and a low back 
disability.  A review of that determination indicates that 
the RO essentially found that these disabilities were not 
related to an incident of the veteran's military service.  
The veteran did not appeal that determination; as such, the 
RO's November 1999 decision became final.  See 38 U.S.C.A. 
§ 7105.  Therefore, the first question to be answered is 
whether new and material evidence has been presented which 
would justify a "reopening," as well as a review of the 
entire record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 


evidence "bears directly and substantially upon the specific 
matter under 
consideration," i.e., whether it is probative of the issue at 
hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359, citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard 
Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

In its August 2001 and November 2001 rating decisions, the RO 
determined that the veteran had not submitted new and 
material evidence.  However, the record indicates that 
subsequent to those rating decisions, additional service 
medical records were obtained.  Also obtained were the 
reports from various private physicians and testimony offered 
by the veteran and third parties at a personal hearing.  This 
evidence is probative of the issues at hand because it bears 
directly and substantially upon the specific matters under 
consideration.  Moreover, it is "new;" that is, it was not of 
record when the last final decision denying service 
connection for the disabilities claimed was rendered in 
November 2001.  Moreover, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  Thus, the veteran's claims are reopened based upon 
the submission of new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  The Board, therefore, will conduct a de novo 
review of the entire record.



III.  Service Connection for a Bilateral Knee Disability
and a Low Back Disability

The veteran contends that he injured his low back and knees 
while on active duty.  
More specifically, he asserts that while serving as a fighter 
pilot, his airplane was hit by enemy fire and he was forced 
to bail out at a low level.  He contends that the impact of 
hitting the ground resulted in injuries to his low back and 
knees.  In this regard, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  See 38 U.S.C.A. 
§ 1110.  Service connection also may be granted for 
disability diagnosed after discharge from military service 
when the evidence, including that pertinent to service, 
establishes that the disorder claimed was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Parenthetically, 
satisfactory lay or other evidence that an injury was 
incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.3034(d) (2002).  It is within this 
context that the veteran's claims must be evaluated.  

The facts are as follows.  The veteran's service separation 
records show that he was a fighter pilot with 17 months of 
duty overseas.  He was credited with 31 combat missions.  He 
was forced to bail out after being shot down over Japanese 
territory and reportedly spent 25 days evading the enemy.  He 
awards included the Air Medal and the Purple Heard Medal.  
The available service medical records indicate that the 
veteran sustained a severe injury to the right ankle after 
being forced to bail out of his fighter plane in August 1944.  
These records also indicate, and the veteran confirmed 
through his testimony, that he was rescued by Chinese 
guerillas behind enemy lines, and spent nearly one month 
receiving whatever medical treatment was available prior to 
being returned to American forces.  

The veteran testified that he not only injured his right 
ankle at that time, but also injured his knees and low back.  
He also testified that his knees and low back have bothered 
him throughout the years, that he received treatment 
therefore from various private physicians whose records are 
no longer available, but that he was hesitant until recently 
to seek either compensation or medical treatment from VA for 
these disorders.  

In conjunction with his claim, the veteran submitted 
statements from private physicians dated in March 2003.  Dr. 
I. F. Dillon indicated that the veteran's medical history 
included osteoarthritis and lumbar disc syndrome.  He 
observed that the veteran had been injured in combat during 
World War II secondary to a low altitude bail out and a 
subsequent extended period of treatment in the jungles of 
China.  In the physician's mind, there was no question that 
osteoarthritis was complicated by the injuries sustained by 
the veteran at a younger age.  In the other statement, Dr. W. 
C. Coney noted that the veteran had incurred leg and back 
injuries in the Chinese Theater of Action during World War 
II.  He stated that, in his professional opinion, the 
veteran's back disorder started with his injuries sustained 
during World War II.  He noted that the veteran has had 
constant pain for years, and that discomfort increases with 
his age.  

Of note is that the veteran was diagnosed with degenerative 
joint disease of the knees and lumbosacral spine during a VA 
orthopedic examination conducted in January 1999.  However, 
the examiner was not asked to offer an opinion regarding the 
etiology of those disorders.  He did note for the record that 
the veteran had been a fighter pilot during World War II and 
that his plane had been shot down by the Japanese over 
occupied China, that the veteran was forced to perform a low 
altitude parachute landing, and that, as a result, the 
veteran landed quite hard on the ground.  This history is 
consistent with the veteran's service records.

The foregoing evidence, viewed in its totality, indicates 
that a grant of the benefits sought on appeal is warranted.  
It is noteworthy to stress several points here.  Much of the 
evidence available to the Board in its deliberations was not 
available to the RO when it last reviewed the issues on 
appeal.  Additionally, the undersigned finds the testimony 
offered by the veteran and others at his personal hearing to 
be very credible.  Finally, in view of the circumstances, 
conditions, and hardships of the veteran's service after 
being shot down over enemy territory, it is not surprising 
that his service medical records do not reflect a 
comprehensive picture of all injuries that he sustained at 
that time.  In reaching this decision, the Board has given 
due consideration to the provisions of 38 U.S.C.A. §§ 1110, 
1154(b) and 38 C.F.R. § 3.303(d).  In addition, all 
reasonable doubt has been resolved in the veteran's favor.  
See38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral knee disability, to 
include degenerative joint disease, is granted.  

Service connection for a low back disability, to include 
degenerative joint disease, is granted.  


REMAND

The issue of the veteran's entitlement to an increased rating 
for his service-connected right ankle disability is not yet 
ready for appellate disposition.  The veteran has submitted a 
notice of disagreement with the denial of an increased rating 
for his service-connected right ankle disability.  As such, 
further action by the RO consistent with the provisions of 
38 U.S.C.A. § 7105 must be accomplished to ensure that the 
appellant is accorded due process of law.  In view of the 
foregoing, the issue of an increased rating for a right ankle 
disability is REMANDED to the RO for action as follows:

After review, the veteran and his 
representative should be furnished a 
statement of the case as to the claim of 
an increased rating for his service-
connected right ankle disability.  The 
parties should be given the appropriate 
time period in which to respond and 
informed that, absent a timely 
substantive appeal, no further action 
will be taken on that matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if the veteran perfects an appeal with regard 
to the evaluation of his right ankle disability.  The veteran 
need take no action until so informed.  

By this REMAND, the Board intimates no opinion as to the 
final disposition of the claim.  The veteran also has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  



                       
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

